 



Exhibit 10.34

LCC INTERNATIONAL, INC.
CHANGE IN CONTROL SEVERANCE PLAN
AND
SUMMARY PLAN DESCRIPTION

 

 

 

 

 

 

Plan Effective Date: June 29, 2004

 



--------------------------------------------------------------------------------



 



LCC INTERNATIONAL, INC.
CHANGE IN CONTROL SEVERANCE PLAN
AND
SUMMARY PLAN DESCRIPTION

The LCC International, Inc. Change in Control Severance Plan (the “Plan”) is
primarily designed to provide eligible employees of LCC International, Inc. (the
“Company”) whose employment is terminated on or after June 29, 2004 following a
Change in Control of the Company with separation pay in the event of an
involuntary termination of employment.

This Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). This Plan is governed by ERISA and, to the extent applicable, the
laws of the Commonwealth of Virginia. This document constitutes both the
official plan document and the required summary plan description under ERISA.

ELIGIBILITY
You will be an Eligible Employee for purposes of receiving severance benefits
under the Plan if:



  •   you are a regular, full-time employee of the Company and are identified on
Exhibit A, which may be amended from time to time by the Plan Administrator to
include additional officers as they are hired or promoted into the roles of
Chief Executive Officer, Senior Vice President or Vice President;     •   your
active employment with the Company is Involuntarily Terminated within the
Applicable Period following a Change in Control;     •   you execute the General
Release of All Claims (the “General Release”), a copy of which is attached as
Exhibit B, within five (5) business days after your termination date or, if you
are age forty (40) or over, you execute the General Release, a copy of which is
attached as Exhibit C, within forty-five (45) business days after your
termination; and     •   you are not in one of the excluded categories listed
below.

Excluded categories of employees. You are not eligible for severance benefits
under this Plan if:



  •   you voluntarily terminate employment unless your termination constitutes
an “Involuntary Termination” as defined below;     •   you are employed with a
successor employer which directly or indirectly acquires (i) all or any portion
of the assets or operations of the Company or any subsidiary, (ii) all or any
portion of the outstanding capital stock of the Company, or (iii) fifty percent
(50%) or more of the capital stock of any subsidiary of the Company. However,
you would be eligible for severance benefits pursuant to the terms of the Plan
upon a subsequent termination by the successor employer within the Applicable
Period following a Change in Control; or

1



--------------------------------------------------------------------------------



 



  •   you are dismissed for Cause, whether or not you prior to your dismissal
you received notice of a termination which would otherwise qualify you for
severance benefits.

HOW THE PLAN WORKS
If you are eligible for severance benefits under the Plan, the amount of your
severance pay will be determined in accordance with the guidelines set forth
below, subject to the Golden Parachute Tax Gross-Up set forth below. You will
receive your severance pay in a lump-sum payment (with appropriate taxes
deducted), which will be made as soon as administratively practicable after the
occurrence of the following events:



  •   your Involuntary Termination within the Applicable Period after a Change
in Control;     •   the Company’s receipt of your executed General Release; and
    •   the expiration of any rescission period applicable to your executed
General Release.

Severance Guidelines

If your employment is Involuntarily Terminated within the Applicable Period
after a Change in Control, you will be paid or provided:

     (1) All Accrued Compensation and a Pro-Rata Bonus;

     (2) Reasonable outplacement services,

     (3) Benefits continuation for the Applicable Period, and

     (4) Severance as follows:



  •   if the Eligible Employee was the Chief Executive Officer of the Company
immediately before the Change in Control, an amount equal to 200% of to the
Eligible Employee’s Annual Base Pay and Target Bonus;     •   if the Eligible
Employee was a senior vice president of the Company immediately before the
Change in Control, 150% of the Eligible Employee’s Annual Base Pay and Target
Bonus;     •   if the Eligible Employee was a vice president immediately before
the Change in Control, 100% of the Eligible Employee’s Annual Base Pay and
Target Bonus.

In addition your termination will be treated as a termination at the convenience
of the Company under the 1996 Stock Option Plan, which will allow continued
vesting and exercise of options for 180 days from termination of employment.

2



--------------------------------------------------------------------------------



 



Accrued Compensation shall mean an amount which shall include all amounts earned
or accrued through the termination date but not paid as of the termination date
including (i) base salary, (ii) reimbursement for reasonable and necessary
expenses incurred by you on behalf of the Company during the period ending on
the termination date, (iii) vacation and sick leave pay (to the extent provided
by Company policy or applicable law), (iv) incentive compensation (other than
the Pro Rata Bonus; and (v) 100% of any target bonus with respect to the
Company’s fiscal year ended prior to the termination date to the extent a bonus
for such year has not been awarded and paid prior to the termination date and
there is a reasonable expectation that a bonus would be paid based upon the
company’s results and/or your performance against bonus objectives.

Annual Base Pay generally means your annualized base salary at the rate in
effect during the last regularly scheduled payroll period immediately preceding
either (i) the occurrence of the Change in Control, or (ii) your Involuntary
Termination, whichever is greater, and does not include, for example, bonuses,
overtime compensation, incentive pay, fringe benefits, sales commissions or
expense allowances.

Applicable Period means (i) twenty-four (24) months, if you were the Chief
Executive Officer of the Company immediately prior to the Change in Control,
(ii) eighteen (18) months, if you were a Senior Vice President of the Company
immediately prior to the Change in Control, or (iii) twelve (12) months, if you
were a Vice President of the Company immediately prior to the Change in Control.

Cause means: (i) any act of deceit, dishonesty, fraud or theft, (ii) a material
failure to perform your job responsibilities after having been provided notice
and a reasonable opportunity to cure the problem, (iv) any material violation of
Company policy under circumstances where you knew or should have known of the
policy, (v) any material violation of your this Plan or any agreement you may
have with the Company including, without limitation, any violation of your
obligations of confidentiality and non-competition, or (vi) any immoral,
unethical or illegal behavior including, without limitation, and violation of
your fiduciary obligations to the Company.

Change in Control shall be deemed to occur upon the consummation of any of the
following transactions:



  1.   the sale of all or substantially all of the assets of the Company to
another person or entity;     2.   a merger, consolidation or reorganization of
the Company with one or more other persons or entities where the Company is not
the surviving entity; or     3.   a merger, acquisition or other transaction in
which the Company is the surviving corporation that results in any person or
entity (other than persons who are holders of 5% or more of the stock of the
Company at the time the transaction is approved by the shareholders and other
than any Affiliate) acquiring beneficial ownership of 51% or more of the
combined voting power of all classes of stock of the Company, excluding any
change in voting control arising as a result of the conversion of Class “B”
common stock of the Company to Class “A” common stock of the Company or any

3



--------------------------------------------------------------------------------



 



      distribution by RF Investors, L.L.C. to any of its direct or indirect
owners, investors or their respective affiliates (within the meaning of Rule 405
of Regulation C under the 1933 Act).

Confidential Information

You shall hold in a fiduciary capacity for the benefit of the Company all secret
or confidential information, knowledge or data relating to the Company or any of
its affiliates, and their respective businesses, which shall have been obtained
by you during your employment by the Company or any of its affiliates and which
shall not be or become public knowledge (other than by your acts or acts of your
representatives in violation of this Plan). After termination of your employment
with the Company, you shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it.

Covenant Not to Compete

If you are an Eligible Employee under the Plan, in consideration for the
severance payment being made to you under the Plan, you are subject to a
Covenant Not to Compete. Pursuant to the Covenant Not to Compete, following the
termination of employment, you may not (i) compete with the Company on your own
behalf or on behalf of any third party; or (ii) participate as a director,
stockholder or partner or have any direct or indirect financial interest in any
enterprise which engages in any business in which the Company is engaged, or to
your knowledge, has reasonably firm plans to engage, for the Applicable Period.
You acknowledge and agree that the severance benefits provided to you under the
Plan (with your severance and non-compete term being roughly equivalent) are
intended and are sufficient to compensate you for the Covenant Not to Compete
provided under this Plan provision.

Golden Parachute Tax Gross-Up

In the event that any payment or benefit made or provided to or for your benefit
in connection with this Plan and/or your employment with the Company or the
termination thereof (a “Payment”) is determined to be subject to any excise tax
(“Excise Tax”) imposed by Section 4999 of the Code (or any successor to such
Section), the Company shall pay to you, prior to the time any Excise Tax is
payable with respect to such Payment (through withholding or otherwise), an
additional amount (a “Gross-Up Payment”) which, after the imposition of all
income, employment, excise and other taxes, penalties and interest thereon, is
equal to the sum of (i) the Excise Tax on such Payment plus (ii) any penalty and
interest assessments associated with such Excise Tax. The determination of
whether any Payment is subject to an Excise Tax and, if so, the amount and time
of any Gross-Up Payment pursuant to this Plan shall be made by an independent
auditor (the “Auditor”) selected and paid by the Company. The parties shall
cooperate with each other in connection with any proceeding or claim relating to
the existence or amount of any liability for Excise Tax.

4



--------------------------------------------------------------------------------



 



Incentive Compensation shall mean 100% of the commission, bonus or other
incentive-type pay paid to you (excluding stock options) for the fiscal year
immediately preceding the Change in Control.

Involuntary Termination shall mean the termination of your employment with the
Company (or, if applicable, successor entity) other than by reason of death or
disability: (a) involuntarily upon your discharge or dismissal other than for
Cause, or (b) upon your resignation following (I) a reduction in your level of
Annual Base Pay or any Target Bonus, (II) a material reduction in your benefits,
(III) a relocation of your place of employment which is more than 35 miles from
your place of employment prior to the Change in Control, as determined in your
reasonable judgment, provided and only if such change or reduction is effected
without your written concurrence, or (c) upon your resignation following a
change in your position with the Company (or, if applicable, with the successor
entity) that is effected without the your written consent and materially reduces
your level of responsibility or authority or that materially increases your
level of responsibility or authority without an appropriate increase in
compensation (in your reasonable judgment).

Non-Solicitation You may not, during your employment by the Company and for a
period of one year thereafter, induce or attempt to induce any employee of the
Company or any the Company’s affiliates to render services for any other person.

Pro Rata Bonus means an amount equal to 100% of the target bonus that you would
have been eligible to receive for the Company’s fiscal year in which your
employment terminates, multiplied by a fraction, the numerator of which is the
number of days in such fiscal year through the Termination Date and the
denominator of which is 365.

Target Bonus shall mean 100% of the bonus potential established for you by the
Board or the Compensation Committee for the fiscal year during which the Change
in Control occurs.

OTHER IMPORTANT INFORMATION
Plan Administration. As the Plan Administrator, the Company has full
discretionary authority to administer and interpret the Plan, including
discretionary authority to determine eligibility for benefits under the Plan and
the amount of benefits (if any) payable per participant. Any determination by
the Plan Administrator will be final and conclusive upon all persons. When
benefits are due, they will be paid from the general assets of the Company. The
Company is not required to establish a trust to fund the Plan. The benefits
provided under this Plan are not assignable and may be conditioned upon your
compliance with any confidentiality agreement you have entered into with the
Company or upon your compliance with any Company policy or program communicated
to you in writing.

Claims Procedure. If you believe you are incorrectly denied a benefit or are
entitled to a greater benefit than the benefit you receive under the Plan, you
may submit a signed, written application to the Plan Administrator within ninety
(90) days of your termination. You will be notified of the approval or denial of
this claim within ninety (90) days of the date that the Plan Administrator
receives the claim, unless special circumstances require an extension of time
for processing the claim. If your claim is denied, the notification will state
specific reasons for the denial and you will have sixty (60) days from receipt
of the written notification of the denial of your claim to file

5



--------------------------------------------------------------------------------



 



a signed, written request for a review of the denial with the Plan
Administrator. This request should include the reasons you are requesting a
review, facts supporting your request and any other relevant comments. Pursuant
to its discretionary authority to administer and interpret the Plan and to
determine eligibility for benefits under the Plan, the Plan Administrator will
generally make a final, written determination of your eligibility for benefits
within sixty (60) days of receipt of your request for review.

Plan Terms. Except as otherwise set forth herein, this Plan supersedes any and
all prior separation, severance and salary continuation arrangements, programs
and plans which were previously offered by the Company for the purpose of paying
benefits upon a termination following a Change in Control, including pursuant to
employment agreement or offer letter. Nothing in this Plan shall affect an
employee’s right to severance benefits under circumstances not involving a
termination following a Change in Control. In no event, however, shall any
individual receive severance benefits under both this Plan and any other
separation, severance pay and salary continuation program, plan or other
arrangement with the Company. Nothing in this Plan shall be effective to
constitute a material modification to any term of any extension of credit by the
Company or any renewal of any extension of credit that existed on July 30, 2002.

Plan Amendment or Termination. The Plan shall automatically terminate on
December 31, 2004 unless (a) a Change in Control has occurred prior to that
date, or (b) the term of the Plan is extended upon the vote of a two-thirds
majority of the Board of Directors for such additional period(s) as the Board of
Directors may specify in connection with the extension. The Company reserves the
right to terminate or amend the Plan at any time upon the vote of a two-thirds
majority of the Board of Directors; provided, however, that no termination or
amendment (other than the automatic termination that will occur on December 31,
2004 or at the end of any period to which the Plan is extended by the Board of
Directors) which materially impairs the rights of an Eligible Employee under the
Plan will be effective if made (i) within six (6) months prior to, (ii) on the
date of or (iii) after, the occurrence of a Change in Control. Any termination
or amendment of the Plan may be made effective immediately with respect to any
benefits not yet paid, whether or not prior notice of such amendment or
termination has been given to affected employees.

Taxes. The Company will withhold all applicable taxes and other payroll
deductions from any severance payment.

No Right To Employment. This Plan does not provide you with any right to
continue employment with the Company or affect the Company’s right, which right
is hereby expressly reserved, to terminate the employment of any individual at
any time for any reason with or without cause.

No Duplication of Benefits. This Plan may not constitute all of the agreements
between the Eligible Employees and the Company providing for severance payments
in connection with a termination of employment; provided, however, that if an
Eligible Employee is entitled to severance payments pursuant to this Plan and
pursuant to any other oral or written agreements, commitments or understandings
calling for severance payments in connection with a termination of employment,
the severance payments paid to the Employee by the Company in connection

6



--------------------------------------------------------------------------------



 



with such termination of employment shall be limited to the greater of (i)
severance payments provided pursuant to this Plan or (ii) severance payments
provided by the Company pursuant to such other oral or written agreements,
commitments or understandings. If the Employee is entitled to severance payments
pursuant to this Plan and pursuant to any other oral or written agreements,
commitments or understandings calling for severance payments in connection with
a termination of employment, the Employee shall determine, in the Employee’s
sole discretion, by notice given in writing to the Company, which payments are
greater.

Expenses. The Company shall pay any and all reasonable legal fees and expenses
incurred by the Employee in seeking to obtain or enforce, by bringing an action
against the Company, any right or benefit provided in this Plan if the Employee
is successful in whole or in part in such action.

STATEMENT OF ERISA RIGHTS

As a participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
ERISA provides that all Plan participants shall be entitled to:

Examine, without charge, at the Plan Administrator’s office, all Plan documents,
including all documents filed by the Plan with the U.S. Department of Labor.

Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.

Receive a summary of the Plan’s annual financial report.

File suit in a federal court, if you, as a participant, request materials and do
not receive them within thirty (30) days of your request. In such a case, the
court may require the Plan Administrator to provide the materials and to pay you
a fine of up to $110 for each day’s delay until the materials are received,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator.

In addition to creating rights for certain employees of the Company under the
Plan, ERISA imposes obligations upon the people who are responsible for the
operation of the Plan. The people who operate the Plan (called “fiduciaries”)
have a duty to do so prudently and in the interest of the Company’s employees
who are covered by the Plan.

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit to
which you are entitled under the Plan or from exercising your rights under
ERISA.

If your claim for a severance benefit is denied or ignored, in whole or in part,
you have a right to file suit in a federal or a state court. If Plan fiduciaries
are misusing the Plan’s assets (if any) or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of Labor
or file suit in a federal court. The court will decide who should pay court
costs and legal fees. If you are successful in your lawsuit, the court may, if
it so decides, order

7



--------------------------------------------------------------------------------



 



the party you have sued to pay your legal costs, including attorney fees.
However, if you lose, the court may order you to pay these costs and fees, for
example, if it finds that your claim or suit is frivolous.

If you have any questions about the Plan, this statement or your rights under
ERISA, you should contact the Plan Administrator or the nearest Area Office of
the Employee Benefits Security Administration, listed in your telephone
directory, or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N.W., Washington, D.C. 20210

8



--------------------------------------------------------------------------------



 



ADDITIONAL PLAN INFORMATION

     

--------------------------------------------------------------------------------

 
Name of Plan:
  LCC International, Inc. Change in Control Severance Plan

--------------------------------------------------------------------------------

 
Company Sponsoring Plan:
  LCC International, Inc.
 
  7925 Jones Branch Drive
 
  McLean, Virginia 22102

--------------------------------------------------------------------------------

 
Employer Identification Number:
   

--------------------------------------------------------------------------------

 
Plan Number:
  50__

--------------------------------------------------------------------------------

 
Plan Year:
  The calendar year; the first plan year is a short plan
 
  year starting April __, 2004 and ending December 31,
 
  2004

--------------------------------------------------------------------------------

 
Plan Administrator:
  Vice President, Human Resources
 
  LCC International, Inc.
 
  7925 Jones Branch Drive
 
  McLean, Virginia 22102
 
  (703) 873-2000

--------------------------------------------------------------------------------

 
Agent for Service of Legal Process:
  Plan Administrator

--------------------------------------------------------------------------------

 
Type of Plan:
  Severance Plan/Employee Welfare Benefit Plan

--------------------------------------------------------------------------------

 
Plan Costs:
  The cost of the Plan is paid by LCC International, Inc.

--------------------------------------------------------------------------------

 

9



--------------------------------------------------------------------------------



 



EXHIBIT A

          EMPLOYEE NAME   TITLE   REGION          
Faulders, Tom
  PRESIDENT & CEO/CHAIRMAN   Corporate
McNelly, Mike
  SENIOR VICE PRESIDENT, AMERICAS   Americas
Baravalle, Carlo
  SENIOR VICE PRESIDENT, EMEA   EMEA
Perkins, Graham
  SENIOR VICE PRESIDENT, CFO & TREASURER   Corporate
Aghili, Fariborz (Frank)
  VICE PRESIDENT, ENGINEERING SERVICES   Americas
Arora, Kamal K (KK)
  VICE PRESIDENT, WIRELESS INSTITUTE   Corporate
Cortes, Hernan
  VICE PRESIDENT & GENERAL MANAGER, WIRELINE   Wireline
Deliso, Peter
  VICE PRESIDENT, GENERAL COUNSEL & SECRETARY   Corporate
Donelan, Jamie G
  VICE PRESIDENT & CORPORATE CONTROLLER   Corporate
Drennan, Tricia
  VICE PRESIDENT, INVESTOR RELATIONS   Corporate
Echeverria, Alfredo
  VICE PRESIDENT, DEPLOYMENT & PROGRAM MGT   Americas
Feely, Terri
  VICE PRESIDENT, HUMAN RESOURCES   Corporate
Greenwell, James
  VICE PRESIDENT, SALES   Americas
Groves, Tim
  VICE PRESIDENT, FINANCE   EMEA
Gwiazdowski, Vincent
  VICE PRESIDENT & GM, AP   Asia Pacific
Harnecker, Antonio
  GENERAL MANAGER, SPAIN (VP Equivalent)   EMEA
Helstrip, Mr. Timothy
  VICE PRESIDENT, DEPLOYMENT SERVICES   EMEA
Neale, Alan
  VICE PRESIDENT, DEPLOYMENT SERVICES   EMEA
Pearson, Steve
  VICE PRESIDENT, FINANCE   Americas
Stravitz, Steve
  VICE PRESIDENT, MARKETING   Americas
Thurneysen, Paul T
  VICE PRESIDENT, SALES, ENGINEERING   Americas

 



--------------------------------------------------------------------------------



 



EXHIBIT B

GENERAL RELEASE OF ALL CLAIMS

               In consideration of the severance benefits to be paid to me by
LCC International, Inc. in accordance with the terms of the LCC International,
Inc. Change in Control Severance Plan, a copy of which has been given to me, I
hereby fully and forever release and discharge LCC International, Inc., its
officers, directors, agents, employees, successors, predecessors, subsidiaries
and assigns (hereinafter, collectively called “LCC International”) from all
claims and causes of action arising out of or relating in any way to my
employment with LCC International including the termination of my employment.

               I understand and agree that this RELEASE is a full and complete
waiver of all claims, including, but not limited to, claims of wrongful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, violation of public policy, defamation, personal injury, emotional
distress, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Fair Labor Standards Act, the Equal Pay Act of 1963, the Americans With
Disabilities Act, the Civil Rights Act of 1866, the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and any other state and federal laws
and regulations relating to employment or employment discrimination. I further
understand that by this RELEASE I agree not to assist, encourage, institute or
cause to be instituted the filing of any administrative charge or legal
proceeding against LCC International relating to employment discrimination.

               I also hereby agree that nothing contained in this RELEASE shall
constitute or be treated as an admission of liability or wrongdoing by me or LCC
International.

               I hereby acknowledge that I have read and understand the
foregoing RELEASE and that I sign it voluntarily and without coercion. I further
acknowledge that I was given an opportunity to consider and review this RELEASE
and to consult with an attorney of my own choosing concerning the waivers
contained in this RELEASE, that I have done so and that the waivers made herein
are knowing, conscious and with full appreciation that I am forever foreclosed
from pursing any of the rights so waived.

Executed this _____ day of ___________, 20__.

______________________________________

Employee

 



--------------------------------------------------------------------------------



 



EXHIBIT C

GENERAL RELEASE OF ALL CLAIMS

               In consideration of the severance benefits to be paid to me by
LCC International, Inc. in accordance with the terms of the LCC International,
Inc. Change in Control Severance Plan (the “Plan”), a copy of which has been
given to me, I hereby fully and forever release and discharge LCC International,
Inc., its officers, directors, agents, employees, successors, predecessors,
subsidiaries and assigns (hereinafter, collectively called “LCC International”)
from all claims and causes of action arising out of or relating in any way to my
employment with LCC International including the termination of my employment.

               I understand and agree that this RELEASE is a full and complete
waiver of all claims, including, but not limited to, claims of wrongful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, violation of public policy, defamation, personal injury, emotional
distress, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Fair Labor Standards Act, the Equal Pay Act of 1963, the Americans With
Disabilities Act, the Civil Rights Act of 1866, the Age Discrimination in
Employment Act of 1967, as amended, the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) and any other state and federal laws and
regulations relating to employment or employment discrimination. I further
understand that by this RELEASE I agree not to assist, encourage, institute or
cause to be instituted the filing of any administrative charge or legal
proceeding against LCC International relating to employment discrimination.

               I also hereby agree that nothing contained in this RELEASE shall
constitute or be treated as an admission of liability or wrongdoing by me or LCC
International.

               I understand that I may have 21 days after receipt of this
RELEASE within which I may review and consider, discuss with an attorney of my
own choosing, and decide to execute or not execute it. I also understand for a
period of seven (7) days after I sign this RELEASE, I may revoke this RELEASE
and that the RELEASE will not become effective until seven (7) days after I sign
it, and only then if I do not revoke it. In order to revokes this RELEASE, I
must deliver to the Chief Executive Officer, by no later than seven (7) days
after I execute this RELEASE, a letter stating that I am revoking it. I
understand that if I choose to revoke this RELEASE within seven (7) days after I
sign it, any severance benefits which I would otherwise be entitled to receive,
will not be due and payable, and the RELEASE will have no effect. If I do not
elect to sign this RELEASE, I understand that I will not receive any severance
benefits under this Plan or any other plan.

3



--------------------------------------------------------------------------------



 



EMPLOYEE’S ACCEPTANCE OF RELEASE

     BEFORE SIGNING MY NAME TO THIS RELEASE, I STATE THAT: I HAVE READ IT; I
UNDERSTAND IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I AM AWARE OF MY
RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING IT; AND I HAVE SIGNED IT
KNOWINGLY AND VOLUNTARILY.

Executed this ___day of ___, 20___.

________________________________

Employee

4